EXHIBIT Investor Relations: Porter, LeVay & Rose, Inc. Marlon Nurse, VP – Investor Relations (212) 564-4700 marlon@plrinvest.com Trade Media: Susan Tellem Tellem Worldwide (310) 479-6111 ext. 1 stellem@tellem.com Company: Javo Beverage Company, Inc. William Marshall (760) 560-5286ext. 102 investing@javobeverage.com JAVO BEVERAGE COMPANY ANNOUNCES RECORD 2008 YEAR-END FINANCIAL RESULTS Revenue Grows 55% Compared to 2007 Dispensed Beverage Locations Grow 134% to 10,084 Gross Profit Up to $8.2 Million SAN DIEGO, CA, March 17, 2009 Javo® Beverage Company, Inc. (OTC BB: JAVO), a leading provider of premium dispensable coffee and tea-based beverages to the food service industry, announced today its financial results for the year 2008. Financial highlights for the year include: · Revenues increased 55% to $19.5 million in 2008 from $12.6 million in the prior year. · Javo deployed more than 5,779 new beverage dispensers during the year, bringing its total to 10,084, an increase of 134%. · Dispenser-based product revenue grew by 96% to $ 15.7 million compared to $ 8.0 million in 2007. · Gross profit rose 103% to $8.2 million in 2008 from $4.1 million in 2007. · Net loss increased to $10.8 million, $0.07 per fully diluted share, for 2008 from $7.4 million, $0.05 per fully diluted share, in 2007.Excluding non-cash items, the loss was $5.1 million, a $1.5 million improvement over 2007. Financial highlights for the fourth quarter include: · Revenues increased 19% to $3.2 million in fourth quarter of 2008 from $2.7 million in the prior year. more Javo
